     Case 4:20-cv-00009-DN Document 69 Filed 06/03/21 PageID.1023 Page 1 of 6




                                 THE UNITED STATES DISTRICT COURT
                                         DISTRICT OF UTAH


    SHIVWITS BAND OF PAIUTE INDIANS                        MEMORANDUM DECISION AND
    and KANOSH BAND OF PAIUTE                              ORDER
    INDIANS,                                               • GRANTING [66] MOTION
                                                             TO FILE AMICUS BRIEF,
                              Plaintiffs,                  • GRANTING [62] MOTION TO
                                                             WITHDRAW AS COUNSEL, AND
    v.                                                     ORDER OF DISMISSAL OF ACTION

    CORRINA BOW, in her official capacity as               Case No. 4:20-cv-00009-DN
    Tribal Chairperson of the Paiute Indian Tribe
    of Utah,                                               District Judge David Nuffer

                              Defendant.


           This action originally involved Plaintiffs Shivwits Band of Paiute Indians and Kanosh

Band of Paiute Indians (the “Bands”) allegations against the former Tribal Chairperson of the

Paiute Indian Tribe of Utah (“PITU”), Tamra Borchardt-Slayton (“Borchardt-Slayton”), for

certain alleged ultra vires actions taken by her in violation of federal law in her official capacity

as Tribal Chairperson. 1 On April 24, 2021, Corrina Bow (“Bow”) was elected to replace

Borchardt-Slayton as the PITU Tribal Chairperson, 2 and Bow was substituted as the named

Defendant in this action pursuant to FED. R. CIV. P. 25(d). 3 The Bands and Bow then filed a

stipulation for dismissal (“Stipulation”), 4 but Borchardt-Slayton filed a motion to file an amicus



1
    Complaint, docket no. 2, filed Feb. 14, 2020.
2
 Notice of Substitution of Current Tribal Chairperson as Successor Defendant, Exhibit 1, docket no. 61-2, filed May
3, 2021.
3
 After Corrina Bow’s automatic substitution as the named Defendant, a Notice to Parties Suggesting Action is Moot
was entered, docket no. 63, filed May 21, 2021. Plaintiffs filed a Response to Court’s Notice (“Response”), docket
no. 65, filed Jun. 1, 2021, arguing that the action is not moot, and requesting entry of the Joint Stipulation for
Dismissal (“Stipulation”), docket no. 64, filed May 27, 2021. Because the Stipulation with minor edits is entered
with this order, the Response need not be addressed.
4
    Stipulation.
     Case 4:20-cv-00009-DN Document 69 Filed 06/03/21 PageID.1024 Page 2 of 6




brief (“Amicus Brief Motion”) 5 requesting that certain portions of the proposed stipulation

(“Proposed Stipulation”) 6 be stricken as contrary to her interests as a non-party. Based on review

of the Stipulation, Proposed Stipulation, the Amicus Brief Motion, and all other filings in this

action, the Stipulation is GRANTED in part, the Amicus Brief Motion is GRANTED, and this

action is DISMISSED with prejudice.

                                                   DISCUSSION

           Borchardt-Slayton argues in her Amicus Brief Motion:

           (1) Paragraph 4 in the Proposed Stipulation is contrary to the court’s Findings of Fact and
           Conclusions of Law entered on January 6th (“January 6th Order”) 7; 8

           (2) Paragraph 2 and the second sentence of paragraph 7 of the Proposed Stipulation
           should not be entered because those findings “serve no purpose other than to have this
           Court cast unsubstantiated blame on Ms. Borchardt-Slayton” and that “[u]nproven
           allegations stating that a nonparty violated Tribal law and federal law as alleged in the
           Complaint and that any damages or fees or costs incurred by Plaintiffs or individuals
           harmed by her acts may be pursued against Borchardt-Slayton in Tribal Court should not
           be turned into judicial findings of fact by this court”; 9 and

           (3) the pending motion to withdraw as counsel (“Motion to Withdraw”) 10 has not yet
           been decided and so Bow has allegedly entered into the Stipulation without the advice
           and assistance of counsel. 11




5
 Motion for Leave to File Amicus Brief on Behalf of Nonparties Indian Peaks Band of Paiute Indians and Tamra
Borchardt-Slayton (“Amicus Brief Motion”), docket no. 66, filed Jun. 2, 2021.
6
    [Proposed] Order and Decree of Dismissal (“Proposed Stipulation”), docket no. 64-1, filed May 27, 2021.
7
 Findings of Fact, Conclusions and Order Denying: (Dkt. 22) Motion to Dismiss; (Dkt. 29) Motion to Submit
Surreply in Opposition to Motion to Dismiss; and (Dkt. 35) Motion to Strike Plaintiffs’ Notice of Supplemental
Authority (“January 6th Order”), docket no. 41, filed Jan. 6, 2021.
8
    Amicus Brief Motion at 2–3.
9
    Amicus Brief Motion at 4 (internal quotation marks and citations omitted).
10
  Motion to Withdraw as Counsel for Defendant Corrina Bow in Her Official Capacity as Tribal Chairperson for the
Paiute Indian Tribe of Utah (“Motion to Withdraw”), docket no. 62, filed May 14, 2021.
11
     Amicus Brief Motion at 5.



                                                                                                                 2
     Case 4:20-cv-00009-DN Document 69 Filed 06/03/21 PageID.1025 Page 3 of 6




                  Paragraph 4 of the Proposed Stipulation is entered as a recital in this
                             Order and not as a binding legal conclusion.

            Paragraph 4 of the Proposed Stipulation states:

                     Each of the five Bands of the Paiute Indian Tribe of Utah, including the Plaintiff
                     Shivwits and Kanosh Bands, has enforceable legal rights and general standing
                     under the Paiute Restoration Act, the Indian Reorganization Act, and the Indian
                     Civil Rights Act, equal to any rights of the Tribe, and can independently exercise
                     any rights under those Acts; 12

            The January 6th Order did not address whether each Band of PITU has separately

enforceable legal rights under the Paiute Restoration Act, the Indian Reorganization Act, and the

Indian Civil Rights Act, 13 and this question has not been decided in this case. Therefore,

paragraph 4 of the Proposed Stipulation will become a recital of agreement between the parties

rather than a binding legal conclusion in the stipulation entered in this Order.

          Paragraph 2 and the second sentence of paragraph 7 of the Proposed Stipulation
                is entered acknowledging that any damages incurred have not been
                                    adjudicated by this court.

            Paragraph 2 of the Proposed Stipulation addresses findings by the Tribal Council and

Tribe, 14 which are not findings of this court. Such recitals of the parties’ positions are not

uncommon in settlement agreements between parties. Paragraph 2 will be included in the

stipulation entered in this Order.

            Paragraph 7 also presents findings by the Tribal Council and Tribe 15 and does not create

an adjudication of liability against Borchardt-Slayton. The bolded and underlined language is

added to paragraph 7 to bar any such assertions to the contrary:



12
     Stipulation ¶ 4 at 2.
13
     January 6th Order.
 Stipulation; see also Approval of Joint Stipulation for Dismissal and Order and Decree of Dismissal, Resolution
14

No. 2021-23 (“Resolution”), docket no. 64-2, filed May 27, 2021.
15
     Stipulation; see also Resolution.



                                                                                                                   3
     Case 4:20-cv-00009-DN Document 69 Filed 06/03/21 PageID.1026 Page 4 of 6




                     The Tribe and Tribal Council are not liable for payment of any damages, attorney
                     fees, or costs related to this case. Any damages or fees or costs incurred by
                     Plaintiffs or individuals harmed by her acts are not adjudicated here but may be
                     pursued against Borchardt-Slayton in Tribal Court;

        The pending motion to withdraw as council is granted and Defendant Corrina Bow
              need not file a Notice of Appearance because this action is dismissed.

           The pending Motion to Withdraw 16 complies with DUCivR 83-1.4(c) and good cause

exists to grant the motion. Therefore, the Motion to Withdraw is GRANTED. This action will

not be stayed because this Order disposes of this action. If Defendant Corrina Bow intends to file

any further motions or documents in this action after this Order is entered, she must first file a

Notice of Appearance or Notice of Substitution of Counsel.

                                                  ORDER

           IT IS HEREBY ORDERED that the pending motion to withdraw as counsel 17 is

GRANTED. Defendant Corrina Bow must file a Notice of Appearance or Notice of Substitution

of Council if she intends to file any further motions or documents in this action after this Order is

entered.

           IT IS FURTHER ORDERED that the Motion for Leave to File Amicus Brief on Behalf

of Nonparties Indian Peaks Band of Paiute Indians and Tamra Borchardt-Slayton 18 is

GRANTED.

           IT IS FURTHER ORDERED that:




16
     Docket no. 62, filed May 14, 2021.
17
  Motion to Withdraw as Counsel for Defendant Corrina Bow in Her Official Capacity as Tribal Chairperson for the
Paiute Indian Tribe of Utah, docket no. 62, filed May 14, 2021.
18
     Docket no. 66, filed Jun. 2, 2021.



                                                                                                              4
  Case 4:20-cv-00009-DN Document 69 Filed 06/03/21 PageID.1027 Page 5 of 6




       1.      Although she is now the named Defendant, all parties agree that Chairwoman

Corrina Bow had no part in former Defendant Tamra Borchardt-Slayton’s (Borchardt-Slayton)

unlawful actions;

       2.      After reviewing the Tribal records and the record in this case, the Defendant,

Tribal Council and the Tribe agree that Borchardt-Slayton’s actions violated Tribal law and

federal law as alleged in the Complaint;

       3.      The Defendant and Tribal Council shall abide by its Constitution and Rules of

Procedure;

       4.      The parties agree that each of the five Bands of the Paiute Indian Tribe of Utah,

including the Plaintiff Shivwits and Kanosh Bands, has enforceable legal rights and general

standing under the Paiute Restoration Act, the Indian Reorganization Act, and the Indian Civil

Rights Act, equal to any rights of the Tribe, and can independently exercise any rights under

those Acts;

       5.      The Tribe shall support the Shivwits Band’s Secretarial election request and

support any constituent Band’s request to exercise its rights under the Indian Reorganization Act.

The Tribe shall support the Secretarial election request by submitting a letter to the Bureau of

Indian Affairs and Interior Board of Indian Appeals declaring that the Tribe supports the

Shivwits Band’s request and agrees with the reasons for the request and processes requested by

the Band;

       6.      The Defendant and Tribal Council will give each Band representative on the

Tribal Council fair and equal notice of meetings and the opportunity to participate in each

meeting as set forth in Tribal law;




                                                                                                   5
     Case 4:20-cv-00009-DN Document 69 Filed 06/03/21 PageID.1028 Page 6 of 6




           7.       The Tribe and Tribal Council are not liable for payment of any damages, attorney

fees, or costs related to this case. Any damages or fees or costs incurred by Plaintiffs or

individuals harmed by her acts are not adjudicated here but may be pursued against Borchardt-

Slayton in Tribal Court; and

           8.       This case is hereby DISMISSED, WITH PREJUDICE.

           IT IS FURTHER ORDERED that the pending motion to dismiss 19 and motion for leave

to file surreply 20 are DISMISSED as MOOT.

           The clerk is directed to close the case.

           Signed June 3, 2021.

                                                       BY THE COURT


                                                       ________________________________________
                                                       David Nuffer
                                                       United States District Judge




19
  Defendant’s Motion to Dismiss and Memorandum in Support of Motion for Lack of Subject Matter Jurisdiction
and Mootness, docket no. 44, filed Jan. 26, 2021.
20
     Plaintiffs’ Motion for Leave to File Surreply and Memorandum in Support, docket no. 49, filed Feb. 16, 2021.



                                                                                                                    6
